Article
I
Il

XIX

Spartan Petroleum Corporation June 2, 2006

TABLE OF CONTENTS

Relinquishment.......ccscsseecsessessessesseesseescesseessessesssessnessnesseesaceseeseees
General Obligations of the Contractor.
Minimum Work and Expenditure Obligations
Obligations of the Government.
Royalty/Production Payment.
Recovery of Petroleum Operations Expenditures; Production Sharing.

Valuation and Measurement of Petroleum.

Marketing, Royalty in Kind and Domestic Requirements...

Payment Procedure....c..cssessssssssessssessessesesacsessessncneenecseeneeneeuceseneeneans
Surface Rentals.......ccscccsssessessessesssesssesessessssssesesssessessesseneanees

Natural Gas.....cssescssecssesssessssssessnecsseesssesssessseessesssnvessneessnnsssneesee

Exemptions from Custom Duties.
Exchange and Currency Controls.

Title to Equipment......cccsececsesseeesessssseesesssssarssecssssseessessersseeerenceneane

Government Participation.

las]
ony an es
lo

10
13
23
24
24
26
28
30
31
31
33
34
35
36
36
XXX1
XXXII
XXXIII
XXXIV
Exhibit A
Exhibit B
Exhibit C

Annex

Spartan Petroleum Corporation June 2”, 2006

Training and Employment.........cessssscsssessssessssessssssssessneeseessseceneenneesee

Purchases in Belize.......cessessssssssssesssesssessssssesssessseesecssecssenseneenseesneanees

Unitization.

Danger to Persons, Property or Environment.

Arbitration..sssecsssscssessssessssessssessseessseessseesssersssesessssssesssssessrecsseessees

Termination...

Books, Accounts and Audits, Records, Reports and Inspections..........ssssssese

Insurance and Indemnification........sccssesessecsescesssessseessueesssesseensneesae

ASSIQMMENL......cssessessserssecseesessssesseessccnscesesseessuessesssessesseesssssessneeness

Law of the Agreement.......csssssssssssssesnessessssesscecsessecsetecsecsesssenssnsees

Confidentially.

Notices....cssecsesssesssseesseessessesssessnssesssnessessussssesseesnesseenseesessneeseennaes

Income Tax Commissioner’s Bulletin

37

38
Spartan Petroleum Corporation June 2”, 2006
PRODUCTION SHARING AGREEMENT

we xe
THIS AGREEMENT, made and entered into this “2” _ day of _ Que. _, 2006, by and
between the GOVERNMENT OF BELIZE, (hereinafter referred to as the “Government”) acting
through the Minister of Natural Resources and the Environment and Spartan Petroleum
Corporation, a corporation duly organized and existing under the laws of
Texas, United States of America and in 1978 registered in Belize to do business, (hereinafter
referred to as the “Contractor”.

WHEREAS, the entire property in, and control over all Petroleum resources in or under
the territory of Belize is vested in the Government on behalf of Belize,

WHEREAS, no petroleum operations shall be conducted in Belize by any person other
than the Government unless such person has entered into a contract in accordance with the
Petroleum Act, Chapter 225, Substantive Laws of Belize, Revised Edition 2000-2003,

WHEREAS, the Government wishes to promote the exploration for and production of the
petroleum resources in and throughout the contract area, and the Contractor desires to join and
assist the Government in accelerating the exploration for and production of the petroleum
resources within the contract area,

AND WHEREAS, the Contractor represents that he has the financial resources, technical
competence and professional skills necessary to carry out the petroleum operations hereinafter
described.

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I
Definitions 11 In this Agreement, the following terms shall have the following
meanings:
111 “affiliated company” shall mean any entity directly or indirectly

effectively controlling, or effectively controlled by, or under direct
or indirect effective common control of, a specified entity. For the
purposes of this definition, “control”, when used with respect to
any specified entity, means the power to direct, administer and
dictate policies of such entity (it being understood and agreed that
it is not necessary to own directly or indirectly fifty percent (50%) or
more of such entity’s voting securities to have effective control over
such entity, but ownership, direct or indirect, of fifty percent (50%)

4
1.1.6

11.8

Spartan Petroleum Corporation June 2, 2006

or more of such entity’s voting securities shall automatically indicate
effective control), and the terms “controlling” and “controlled”
have meanings corresponding to the foregoing;

“appraisal well” shall mean a well drilled within the contract area,
following a discovery, for the purpose of delineating the petroleum
reservoir(s) to which the discovery relates in terms of thickness and
lateral extent and estimating the quantity of recoverable petroleum
therein;

“barrel” shall mean a quantity or unit of crude oil equal to
158.9874 liters (fortytwo (42) United States gallons) at a
temperature of sixty (60) degrees Fahrenheit (15.56 degrees
Centigrade) under one atmosphere of pressure;

“calendar year” shall mean a period of twelve (12) consecutive
months, according to the Gregorian Calendar, starting with the Ist
of January and ending with the 31* of December;

“calendar month” or “month” shall mean any of the twelve (12)
months of the calendar year;

“commercial discovery” means a discovery of petroleum which can
be exploited commercially in accordance with accepted practices in
the international petroleum industry;

“continental shelf” shall mean the part of the seabed and subsoil of
the submarine areas adjacent to the coast of Belize, but outside the
territorial waters, over which Belize is entitled by international law
to exercise sovereign rights for the purposes of exploring and
exploiting its natural resources;

“contract area” means a geographical area which is covered by the
contract; and includes the whole of, or such part or parts of, the
original area awarded to a Contractor and shall remain at the
disposal of such Contractor from time to time pursuant to the
terms of the contract;
1.1.10

1.11

1.1.12

1.1.13

1.1.14

1.1.15

1.1.16

1.1.17

1.1.18

1.1.19

Spartan Petroleum Corporation June 2™, 2006

“contract year” shall mean a period of twelve (12) consecutive
calendar months, counted from the first day of the first calendar
month following the effective date of this Agreement or from the
anniversary of such first day of such month;

“crude oil” shall mean petroleum which is in liquid state at the well
head or gas/oil separator or which is extracted from natural gas,
including distillate and condensate;

“day” shall mean a calendar day unless otherwise provided herein;

“delivery point” shall mean the FOB point of export in Belize or
such other point which may be agreed between the Government
and the Contractor;

“development and production operations” means operations for or
in connection with the production of petroleum;

“development and production period” shall mean the period
referred to in paragraph 3.4;

“discovery” in relation to petroleum, shall mean petroleum not
previously known to have existed, recovered at the surface in a flow
measurable by conventional petroleum industry testing methods;

“effective date” shall mean the date first above written;

“exploration expenditures” shall mean expenditures made in
conducting exploration operations hereunder, but excluding
expenditures made within the area of a field after a commercial
discovery has been declared. These expenditures shall be
determined in accordance with the Income and Business Tax Act,
Chapter 55, Substantive Laws of Belize, Revised Edition 2000-2003.

“exploration operations” means operations for or in connection
with exploration for petroleum;

“exploration period” shall mean the period referred to in paragraph
1.1.20

1.1.21

1.1.22

Spartan Petroleum Corporation June 2”, 2006

3.1;

“exploration well” shall mean a well other than an appraisal well
drilled in the course of exploration operations;

“field” shall mean an area, as designated by agreement between the
Government and the Contractor, where a commercial discovery of
crude oil or natural gas has been declared;

“gross revenues” shall mean the sum of all proceeds of sales and the
monetary equivalent of the value of other dispositions of petroleum
produced and saved and not used in petroleum operations and any

1.1.29

1.1.30

L131

1.1.32

1.1.33

1.1.34

1.1.35

1.1.36

Spartan Petroleum Corporation June 2™, 2006

“net petroleum” shall mean the value of the total quantity of
petroleum produced and saved in a given calendar year and not
used in petroleum operations after deduction of the value of the
royalties made in such calendar year and after recovery of petroleum
operations expenditures pursuant to paragraph 9.1;

“net taxable income” shall mean net taxable income as determined
in accordance with the provisions of the Income and Business Tax
Act, Chapter 55, Substantive Laws of Belize Revised Edition 2000-
2003.

“petroleum” means all natural organic substances composed of
carbon and hydrogen; and includes crude oil and natural gas, and
all other mineral substances, products, by-products and derivatives
that are found in conjunction with petroleum;

“petroleum act” shall mean the Petroleum Act Chapter 225,
Substantive Laws of Belize, Revised Edition 2000-2003 and any
subsidiary legislation made thereunder;

“petroleum operations” means the operations related to the
exploration, development, extraction, production, field separation,
transportation, storage, sale or disposal of petroleum; but does not
include any transportation or other operations (i) beyond the point
of export; or (ii) in the case of petroleum which is processed within
Belize, beyond the point of entry into a refinery or liquefaction or
natural gas treatment plant;

“petroleum operations expenditures” shall mean expenditures
incurred in conducting petroleum operations hereunder,
determined in accordance with the Income and Business Tax Act,
Chapter 55, Substantive Laws of Belize, Revised Edition 2000-2003.

“royalty” shall mean the royalty or production payment described in
Article VIII;

“quarter” shall mean a period of three (3) consecutive months
commencing with the first day of January, April, July and October,
respectively, of each calendar year;
Grant of Rights to
the Contractor

1.1.37

1.1.38

1.1.39

21

2.2

2.3

24

Spartan Petroleum Corporation June 2”, 2006

“well” means any opening in the ground made or being made by
drilling or boring, or in any other manner, in connection with
exploration operations or development and production operations,
other than a seismic hole;

“work programme” shall mean an itemized statement of the
petroleum operations to be carried out in the contract area in each
calendar year, or to be carried out for specific activities such as
drilling of exploration wells and appraisal wells and development
programmes, all in a form acceptable to the Government;

“work programme budget” shall mean the estimate of the costs of
all items included in the corresponding work programme, including
both capital and operating budgets, all in a form acceptable to the
Government.

ARTICLE II

The Government grants to the Contractor, subject to the terms and
conditions set forth in this Agreement, the exclusive right to
conduct petroleum operations within the contract area for the term
of this Agreement. Except as provided in paragraph 11.3, the
Contractor shall have the right, during the term of this Agreement,
to freely lift, dispose of and export its share of the petroleum
produced hereunder.

Title to petroleum to which the Contractor is entitled hereunder
shall pass to the Contractor at the delivery point.

The Contractor shall, except as expressly otherwise provided in this
Agreement, conduct all petroleum operations hereunder at his sole
tisk, cost and expense. The Contractor shall look only to the
petroleum to which he is entitled under this Agreement to recover
such costs and expenses, and such petroleum shall be the
Contractor’s sole source of compensation thereunder.

The Contractor shall be responsible to the Government for the
execution of all petroleum operations in accordance with the
provisions of this Agreement. Without prejudice to the
Contractor’s position as an independent contractor hereunder, the
Term

25

2.6

3.1

3.2

Spartan Petroleum Corporation June 2™, 2006

extent and character of such work to be done by the Contractor
shall be subject to the general supervision, review and approval of
the Government to which the Contractor shall report and be
responsible as herein set forth.

The Contractor is authorized to construct pipelines, bridges, ferries,
landing fields, radio, telephone and related communication systems
as may be necessary for petroleum operations but subject to the laws
in force in Belize from time to time for the regulation and control
of such installations and their construction.

The Government reserves the right to grant licenses to others to
prospect for, explore for and mine minerals other than petroleum
within the contract area, and further reserves to itself the right to so
prospect, explore and mine directly, all subject to the provisions of
paragraph 5.3.

ARTICLE IL

The Contractor is authorized to conduct exploration operations
during an exploration period which shall be comprised of (i) an
initial exploration period of two (2) contract years (“Initial
Exploration Period”), and (ii) subject to the conditions hereinafter
provided, three (3) successive renewal periods (“First Renewal
Period”, “Second Renewal Period” and “Third Renewal Period”) of
two (2) years each to the initial exploration period. Such renewal
periods shall be granted to the Contractor upon the Contractor’s
request delivered to the Government in writing not later than
ninety (90) days prior to the expiration of the then current period,
subject to the Contractor having fulfilled his obligations hereunder
for the then current period, including the relinquishment
provisions of Article IV, and having submitted with such
application a work programme and work programme budget for the
period of renewal which is consistent with the undertakings set
forth in paragraph 6.1.

If at the end of the exploration period, no commercial discovery has
been made in any part of the contract area, this Agreement shall
automatically terminate in its entirety, provided, however, that the
Government undertakes to grant an extension for such period, and
for such area as may be necessary, in the opinion of the
Government and the Contractor, (i) for the Contractor to complete

7
Relinquishment

3.3

3.4

4.1

Spartan Petroleum Corporation June 2”, 2006

the drilling, testing, appraisal or plugging of any well actually being
drilled, tested, appraised or plugged at the end of the exploration
period and (ii) for the Government and the Contractor to
determine that a discovery resulting from such a well is a
commercial discovery pursuant to paragraphs under 6.2.

If a commercial discovery is made in any portion of the contract
area during the exploration period, the Contractor will commence
development and production operations in that particular portion
of the contract area.

In the event of a commercial discovery, the extent of the area
capable of production of petroleum from the formation or
formations so identified shall be determined in accordance with the
provisions of the paragraphs under 6.2 or Article XIV. The area so
determined shall thereupon be converted automatically into a field,
with effect from the date of the declaration of the commercial
discovery. The term of the development and production period for
each field shall extend for twenty-five (25) contract years from the
first day of the first calendar year commencing after the date of the
declaration of the commercial discovery in said field. In the event
of a new commercial discovery as a result of new exploratory drilling
in formations that underlie and overlie each other in an existing
field, such formations shall constitute a single field and the field
shall be redefined as necessary to incorporate all underlying and
overlying formations, the term of the development and underlying
and overlying formations, and the term of the development and
production period for such redefined field shall extend for twenty-
five (25) contract years from the first day of the first calendar year
commencing after the date of the declaration of the latest
commercial discovery therein.

ARTICLE LV
On or before the end of the first renewal period, the Contractor
shall relinquish twenty-five percent (25%) of the original contract

area.

On or before the end of the second renewal period the Contractor
shall relinquish an additional twenty-five percent (25%) of the

8
4.2

43

44

4.5

4.6

Spartan Petroleum Corporation June 27, 2006

original contract area.

On or before the end of the third renewal period the Contractor
shall relinquish an additional area equal to twenty-five percent
(25%) of the original contract area.

At the end of the exploration period, the Contractor shall
relinquish the remainder of the original contract area not then
converted to a field.

The size and shape of the portion or portions to be relinquished
shall be determined by the Contractor, provided however, that (a)
the Contractor shall advise the Government at least ninety (90) days
in advance of the date of relinquishment of the description and
area of the portion or portions to be relinquished, (b) the
Contractor shall consult with the Government regarding the shape
and size of each individual portion of the areas being relinquished,
(c) the area being relinquished shall not be divided into more than
two portions, each of which shall be comprised of, and be defined
by reference to, blocks as described in Exhibit B, save where no
such area or areas can be identified for relinquishment in
accordance with this paragraph without including in such area or
areas in whole or in part a field or area in which a discovery has
been made which the Contractor is not otherwise required to
relinquish hereunder, and (d) each such relinquished individual
portion shall be not less than twenty percent (20%) of the area
being relinquished at such time with sides parallel to the
boundaries of the original contract area, to the extent that the
boundaries of the original contract area permit, and with the
longest side not more than three times as long as the shortest side,
and shall in any event be of sufficient size and convenient shape to
enable petroleum operations to be conducted thereon or
thereunder.

The Contractor shall not be obliged to relinquish, pursuant to
paragraphs 4.1 and 4.2, any part of the original contract area which
has been converted to a field or in which a discovery has been made
which the Contractor is not otherwise required to relinquish
hereunder.

Upon at least ninety (90) days written notice to the Government
prior to the end of any contract year, the Contractor shall have the

9
General Obligations
of the Contractor

47

4.8

5A

5.2

Spartan Petroleum Corporation June 2™, 2006

tight to relinquish all or any portion of the contract area effective as
of the end of such contract year, subject to the provisions of
paragraph 4.4, and such portion shall then be credited against that
portion of the contract area which the Contractor is next required
to relinquish pursuant to the provisions of paragraphs 4.1 and 4.2.

No relinquishment made in accordance with this Article IV shall
relieve the Contractor of: (a) its obligations to make payments due
as a result of surface rentals prior to the effective date of any such
relinquishment, or (b) the minimum work and expenditure
commitments undertaken pursuant to paragraphs 6.1.1 and 6.1.2.

Upon relinquishment of any area, the Contractor shall perform all
necessary clean-up activities in accordance with generally accepted
practices in the international petroleum industry, and shall take all
other action necessary to prevent hazards to human life or third
party property.

ARTICLE V

The Contractor shall be responsible for conducting all petroleum
operations within the contract area diligently, expeditiously and
efficiently in accordance with generally accepted practices in the
international petroleum industry and pursuant to work
programmes approved in accordance with paragraph 5.4. The
Contractor shall ensure that all equipment, materials, supplies,
plant and installations used by himself, and his contractors and
subcontractors comply with generally accepted standards in the
international petroleum industry and are of proper construction
and kept in optimal working order.

Except as otherwise provided in this Agreement, the Contractor
shall:

(a) advance all necessary funds and purchase or lease all
equipment, materials and supplies required to be purchased or
leased in connection with petroleum operations;

(b) furnish all the technical expertise and assistance, including
foreign personnel, required for the conduct of petroleum

10
5.3

54

Spartan Petroleum Corporation June 2”, 2006

operations;

(©) furnish all other funds for the performance of petroleum
operations as may be required, including payment to foreign
entities that perform services as contractors or subcontractors to the
Contractor;

(d) appoint a representative and in his absence, a replacement
therefor, with respect to this Agreement, who shall have an office
and be resident in Belize and who shall have full authority to
represent the Contractor for all purposes of this Agreement and
whose name shall, on appointment within ninety (90) days after the
effective date, be made known to the Government;

{e) provide acceptable working conditions and__ living
accommodations, and access to medical attention and nursing care,
for all personnel employed by him, his contractors and
subcontractors in petroleum operations; and

(9) pay social security for all employees as per the Laws of
Belize.

If, after the effective date, others are granted licenses within the
contract area authorizing prospecting for, exploration for or mining
of any minerals or other substances other than petroleum, or the
Government proceeds with such prospecting, exploration or mining
directly in its own behalf, the Contractor shall use his best efforts to
avoid obstruction or interference with such licensee’s or
Government’s operations within the contract area. The
Government shall use its best efforts to ensure that operations of
third parties do not obstruct the Contractor’s petroleum operations
within the contract area.

(a) At least ninety (90) days prior to the beginning of each
calendar year, or at such other time as is mutually agreed by the
parties, the Contractor shall prepare and submit for approval to the
Government an annual work programme and work programme
budget of petroleum operations and petroleum operations
expenditures by quarters for the contract area setting forth the
petroleum operations the Contractor proposes to carry out during
the ensuing calendar year. Such annual work programmes and
work programme budgets shall comply with the minimum work

11
Spartan Petroleum Corporation June 2”, 2006

and expenditure obligations described in paragraphs 6.1. Approval
by the Government of the proposed annual work programme
budget of petroleum operations and petroleum operation
expenditures will not be unreasonably withheld or delayed. The
Government and the Contractor shall have reached agreement
upon an annual work programme and work programme budget for
the period from the effective date until the end of the calendar year
in which the effective date falls or for the ensuing calendar year if
the effective date falls after the 30th day of September.

(b) Should the Government wish to propose revisions to the
annual work programme or work programme budget, it shall within
thirty (30) days after receipt thereof so notify the Contractor
specifying in reasonable detail its reasons therefor. Promptly
thereafter the parties shall meet and endeavor to agree on the
revisions proposed by the Government. If the Contractor and the
Government fail to agree upon any revisions proposed by the
Government within sixty (60) days of the receipt of the Contractor’s
proposals, the points of disagreement shall be resolved as follows:

(i) all other aspects of the annual work programme and work
programme budget to which the Government proposes revisions
shall be mutually agreed before such aspects of the annual work
programme and work programme budget shall be adopted.

(c) It is recognized by the parties that the details of an annual
work programme may require changes in light of then existing
circumstances. In such event, the Contractor may introduce such
changes as may be necessary, following consultation with the
Government, but subject to the following:

(i) in the case of changes to an annual work programme and
work programme budget which relate to exploration operations,
such changes may be implemented to the extent that they are not
inconsistent with the undertakings set forth in paragraph 6.1 or the
general objective of such annual work programme;

(ii) in the case of changes to an annual work programme and
work programme budget which relate to the development of a field,
such changes may be implemented to the extent that they are not
inconsistent with the applicable development work programme and
work programme budget adopted pursuant to paragraph 6.2 or the

12
Minimum Work and

Expenditure
Obligations

Exploration Period

61

6.1.1

6.1.1.1

6.1.1.2

Spartan Petroleum Corporation June 2™, 2006

general objective of such annual work programme;

(iii) all other changes may be notified in writing to the
Government and shall be mutually agreed before they may be
implemented.

(d) To the maximum extent practicable, the Contractor shall
involve representatives of the Government in the preparation of the
annual work programme and work programme budget.

(e) Within thirty (30) days after the end of each quarter, the
Contractor shall submit to the Government a report describing and
summarizing petroleum operations carried out, and petroleum
operations expenditures incurred during such quarter. Such report
shall be in a form acceptable to the Government.

ARTICLE VI

The Contractor shall commence petroleum operations hereunder
not later than ninety (90) days after the effective date.

The amount to be expended by the Contractor in conducting
exploration operations in accordance with approved work
programmes during the exploration period, shall not be less than
the following as adjusted pursuant to paragraph 6.1.4.

Initial Exploration Period:
(a) First contract year $365,000 US$
(b) Second contract year $1,000,000 US$

First renewal period (if requested by the Contractor pursuant to
paragraph 3.1):

(a) First contract year $2,000,000 US$
(b) Second contract year $1,500,000 US$

13 iN
6.1.1.3

6.1.1.4

6.1.2.1

Spartan Petroleum Corporation June 2”, 2006

Second renewal period (if requested by the Contractor pursuant to
paragraph 3.1):

(a) First contract year $500,000 US$
(b) Second contract year $500,000 US$

Third renewal period (if requested by the Contractor pursuant to
paragraph 3.1):

(a) First contract year $500,000 US$
(b) Second contract year $500,000 US$

The Contractor undertakes to carry out and comply with the
following minimum work commitments.

Initial exploration period:

(a) First contract year:

Perform a full and comprehensive study of existing Seismic and
Gravity Geophysical data in order to properly acquire new
proprietary Electromagnetic data and add to the existing Gravity
base. Conduct a scientific review of these results against existing
data in an effort to confirm the existing geological model.

(b) Second contract year:

Conditional on the affirmation of the predicted geological model,
Spartan will initiate the acquisition of new 2D or 3D seismic
profiles for the purpose of further developing exploratory drilling
prospects at such time as a suitable seismic crew can be mobilized.
The data thus obtained will be processed and interpreted along with
previous data as a total data suite utilizing the professional services
of one or more highly experienced geophysical analysts.

14

6.1.2.2

6.1.2.3

6.1.2.4

Spartan Petroleum Corporation June 2, 2006

First renewal period (if requested by the Contractor pursuant to
paragraph 3.1):

(a) Third contract year:

If the Contractor determines that the 2D or the 3D seismic
programme supports one or more geophysical prospects which are
worthy of drilling an exploratory test well, the Contractor shall take
immediate steps to procure a suitable drilling rig with a minimum
depth capacity of 10,000 feet and cause a well to be drilled to a total
depth of 8,500 feet or to the economic basement (igneous rocks). If
the geophysical programme does not support a minimum of one
drillable exploratory prospect, the Contractor will relinquish the
Contract Area.

(b) Fourth contract year:

Drill an offset test well to a successfully completed well or drill a
second exploratory drillable prospect, if identified by geophysical
program.

Second renewal period (if requested by the Contractor pursuant to
paragraph 3.1):

(a) Fifth contract year:
Depending on results of previous periods.
(b) Sixth contract year

Depending on results of 5" year.

Third renewal period (if requested by the Contractor pursuant to
paragraph 3.1):

(a) Seventh contract year:

Depending on results of 6" year.

15

6.13

6.14

Spartan Petroleum Corporation June 2”, 2006

(b) Eight contract year:

Depending on results of 7" year and having formalized any
commercially economic fields discovered under this PSA, terminate
balance of acreage.

If, during any contract year in the exploration period, the
Contractor should expend more than the required minimum
annual exploration expenditures, the Contractor may subtract an
amount equal to the excess amount spent from the required
minimum exploration expenditures for the ensuing contract year in
the exploration period. If works carried out in any contract year
exceed the minimum work commitment relating to such contract
year as provided in paragraph 6.1.2, the excesses may, with the
Government's prior written consent, count towards the satisfaction
of the minimum work commitments for the ensuing contract year.

Compliance with the required minimum exploration expenditures
for a given contract year shall not relieve the Contractor of his
obligation to comply with the required minimum work
commitment, nor shall compliance with the required minimum
work commitment for a given contract year relieve the Contractor
of his obligation to comply with the required minimum exploration
expenditures for such contract year.

(a) Within ninety (90) days of the effective date and, where this
Agreement has been extended pursuant to paragraph 3..1, on the
first day of each extension period, the Contractor shall provide
security by means of a bond substantially in a form set forth in
Exhibit C, equal to the total unadjusted minimum exploration
expenditures for the initial exploration period, or, as the case may
be, for the first, second and third renewal periods, as set forth in
paragraph 6.1.1. Upon prior confirmation by independent
accountants acceptable to both the Contractor and the
Government of the exploration expenditures actually incurred, such
security shall be reduced at the end of each contract year in the
exploration period to the extent that the Contractor has spent the
prescribed minimum amounts stipulated in paragraph 6.1.1,
provided that the outstanding balance shall not be less than the
required minimum exploration expenditures for the remaining

16
Discovery and
Development Period

6.2

Spartan Petroleum Corporation June 2”, 2006

contract year of the exploration period in question, as stipulated in
paragraph 6.1.1 and as adjusted pursuant to paragraph 6.1.4.

(b) If, at the expiration of the exploration period, or upon the date
of termination of this Agreement, or upon relinquishment of the
entire contract area by the Contractor pursuant to paragraph 4.6,
whichever first occurs, the Contractor has not expended for
exploration operations sums at least equal to the total minimum
exploration expenditures, as adjusted, required hereunder, the
balance of the security corresponding to the unexpended minimum
exploration expenditures, as adjusted, automatically shall be paid to
the Government.

(c) If, at the end of any contract year in the exploration period, the
Contractor has not expended for exploration operations sums at
least equal to the minimum exploration expenditures, as adjusted,
required hereunder for such contract year, a portion of the security
corresponding to the unexpended minimum exploration
expenditures, as adjusted, for such contract year automatically shall
be paid to the Government.

The terms and conditions relating to the discovery and
development period shall be as follows.

When in the course of petroleum operations, a discovery of
petroleum is made, the Contractor shall immediately notify the
Government in writing accordingly, specifying in such notice all
pertinent information concerning the discovery.

If the Contractor determines to conduct a drill-stem or production
test, in open hole or through perforated casing, with regard to the
discovery, he shall notify the Government of the time of such test at
least twenty-four (24) hours prior to the proposed test, and the
Government shall have the right to have a representative present
during such test. Not later than ninety (90) days after completion
of such test or tests, the Contractor shall complete the analysis and
interpretation of the data resulting from such test and submit a
report to the Government which shall contain copies of such data
and its analysis and interpretation thereof, and which shall also
contain a written notification of whether or not, in the Contractor’s
opinion, such discovery is of potential commercial interest. If the
Contractor plugs and abandons the well which encountered such

17
6.2.4

6.2.5

Spartan Petroleum Corporation June 2”, 2006

discovery without conducting a drill stem or production test, or fails
to conduct a drill stem or production test with respect to such
discovery within one hundred and eighty (180) days from the date
on which such discovery has been made, it shall be deemed to have
notified the Government that, in the Contractor’s opinion, such
discovery is not of potential commercial interest.

If, pursuant to paragraph 6.2.2, the Contractor notifies, or is
deemed to have notified, the Government that such discovery is not
of potential commercial interest, the Government shall have the
option, exercisable by notice in writing to the Contractor, to
require the Contractor to relinquish the area corresponding to such
discovery and forfeit any rights relating to such discovery and any
production therefrom. The area subject to relinquishment shall not
exceed the prospective producing area determined by taking into
account the area of the structural closure of the prospective horizon
and other relevant technical factors. Any such relinquishment by
the Contractor of the area relating to such discovery before the end
of the exploration period shall be carried out in accordance with
paragraphs 4.4, 4.6 and 4.8.

If, pursuant to paragraph 6.2.2, the Contractor notifies the
Government that the discovery is of potential commercial interest,
the Contractor shall promptly prepare and submit for approval to
the Government a work programme and work programme budget
for the appraisal of such discovery. Such appraisal work programme
and work programme budget shall include a complete programme
of appraisal operations necessary to determine whether such
discovery is a commercial discovery.

Within fifteen (15) days after the submission of the appraisal work
programme and work programme budget pursuant to paragraph
6.2.4, the Contractor and the Government shall meet with a view
to adopting such work programme and work programme budget or
mutually agreeing upon amendments or additions thereto. Failing
agreement between the Contractor and the Government as to such
work programme and work programme budget at such meeting, or
within fifteen (15) days thereafter, the original appraisal work
programme and work programme budget submitted by the
Contractor, revised in accordance with any agreed amendments or
additions thereto, shall be deemed adopted, and the Contractor
shall immediately commence implementation thereof. On adoption

18
6.2.7

Spartan Petroleum Corporation June 2, 2006

of the appraisal work programme and work programme budget, the
annual work programme and work programme budget adopted
pursuant to paragraph 5.6 shall be revised accordingly.

If, pursuant to paragraph 6.2.2, the Contractor has notified the
Government that the discovery is of potential commercial interest,
it shall, unless otherwise agreed:

(a) in respect of a discovery of crude oil, advise the Government by
notice in writing, whether or not in its opinion, the discovery is
commercial within a period of agreed eighteen (18) months from
the date on which the Contractor notified the Government that
said discovery was of potential commercial interest:

Provided that in respect of a discovery of crude oil in water
depths of more than 600 feet, such period may be increased by
mutual agreement from eighteen (18) months to twenty-four (24)
months.

(b) in respect of a discovery of non-associated natural gas, advise the
Government by notice in writing, whether or not in its opinion, the
discovery is commercial, within such period as may be stipulated in
an Agreement made pursuant to Article XIV with respect to such
discovery or, in the absence of such Agreement, within thirty-six
(36) months from the date on which the Contractor notified the
Government that said discovery was of potential commercial
interest.

If the Contractor notifies the Government that the discovery is not
commercial, or fails to notify the Government that the discovery is
commercial within the periods prescribed in paragraphs 6.2.6 (a)
and (b), the Government shall have the option, exercisable by
notice in writing to the Contractor, to require the Contractor to
relinquish the area corresponding to such discovery and forfeit any
rights relating to such discovery and any production therefrom. The
area subject to relinquishment shall not exceed the prospective
producing area determined by taking into account the area of
structural closure of the prospective horizon and other relevant
technical factors. Any such relinquishment by the Contractor of
the area relating to such discovery before the end of the exploration
period shall be carried out in accordance with paragraphs 4.4, 4.6

19
6.2.8

Spartan Petroleum Corporation June 2”, 2006

and 4.8.

(a) The notice submitted to the Government by the Contractor
pursuant to paragraph 6.2.6 (a) and (b) shall be accompanied by a
report on the discovery setting forth all relevant technical and
economic data, including, but not limited to, geological and
geophysical information, areas, thicknesses and extent of the
productive strata, petrophysical properties of the reservoir
formations, PVT data, the reservoir’s productivity indices for the
wells tested at various rates of flow, permeability and porosity of the
reservoir formations, the relevant characteristics and qualities of the
petroleum discovered, additional geological data and evaluations
of the reservoir, crude oil and natural gas reserves estimates and any
other relevant characteristics and properties of the reservoirs and
fluids contained therein, as well as all evaluations, interpretations
and analyses of such data and feasibility studies relating to the
discovery prepared by the Contractor, his contractors,
subcontractors and affiliated companies.

(b) In addition, if the Contractor believes that the discovery is
commercial, he shall submit to the Government with the report
described in paragraph 6.2.8 (a) a work programme and work
programme budget for the development of such discovery. Such
development work programme and work programme budget shall
set out detailed proposals, including cost estimates, drilling
schedules, number of wells and well spacing, production forecasts
and a timing schedule, in accordance with generally accepted
engineering practices and economics of the international petroleum
industry, for the establishment and operation of all the facilities,
installations and services required for the production, processing,
storage and transportation of petroleum from the area in which the
discovery is located and any other activities incidental thereto.
Proposals relating to production procedures shall ensure that the
area does not suffer an excessive rate of decline of production or an
excessive loss of reservoir pressure. Such development work
programme and work programme budget shall also contain
particulars of feasible alternatives, if any, considered by the
Contractor for the development and exploitation of the discovery
and economic feasibility studies carried out by or for the Contractor
with respect to the discovery taking into account the location,
meteorological conditions, cost estimates, the price of petroleum

20
Spartan Petroleum Corporation June 2”, 2006

and any other relevant data and evaluations thereof.

6.2.9 The Government shall examine the report and any work
programme and work programme budget submitted pursuant to
paragraph 6.2.8 and may require the Contractor to provide, within
a specified period of time, such additional information and data as
it may reasonably require to evaluate such report, work programme
and work programme budget. As soon as possible after the
submission of the report and any work programme and work
programme budget pursuant to paragraph 6.2.8 or receipt of such
additional information and data, the Government and the
Contractor shall meet (i) to determine at such meeting, or at such
later date as may be mutually agreed, the boundaries of the area to
be delineated as a field, and (ii) to adopt a work programme and
work programme budget for the development of the discovery.

6.2.10 (a) At the meeting described in paragraph 6.2.9, the Contractor
shall carefully consider and take into account the proposals of the
Government and the reasons therefor and shall attempt in good
faith to reach an agreement with the Government on the points at
issue paying particular consideration to the objective of achieving
initial commercial production expeditiously taking into account
generally accepted engineering practices and economics of the
international petroleum industry.

(b) If the Government and the Contractor agree upon the
boundaries of the area to be delineated as a field and upon the
adoption of a work programme and work programme budget for
the development of the discovery, the date upon which such
agreement is reached, as reflected in writing signed by both parties,

Production Period

6.2.11

6.3

Spartan Petroleum Corporation June 2”, 2006

(180) days from the date of submission of the report and work
programme and work programme budget pursuant to paragraph
6.2.8 as to (i) matters relating to the adoption of the work
programme and work programme budget for the development of
the discovery or (ii) the boundaries of the area to be delineated as a
field, the Government or the Contractor may refer the matter for
determination pursuant to Article XXIV. The determination in
accordance with Article XXIV shall be final and the work
programme and work programme budget for the development of
the discovery and the boundaries of the area to be delineated as a
field, as the case may be, shall be deemed to have been adopted and
agreed as determined, except that the Contractor may, within sixty
(60) days of receipt of such determination, notify the Government
that the discovery to which such work programme and work
programme budget and area so determined is no longer considered
to be commercial. If the Contractor so notifies the Government,
the provisions of paragraph 6.2.7 shall apply. Failing such
notification, the date after sixty (60) days of the receipt of such
determination shall be deemed to be the date of the declaration of
the commercial discovery for all purposes of this Agreement. The
area so determined shall, on such date, be automatically converted
into a field and the Contractor shall, as soon as is practicable,
commence development and production operations in the field
according to the work programme and work programme budget so
adopted. Upon adoption of the development work programme and
work programme budget as aforesaid, the annual work programme
and work programme budget adopted pursuant to paragraph 5.6
shall be revised accordingly.

Notwithstanding any other provision of this Agreement, in the
event that initial commercial production has not occurred within
three (3) years, in the case of a crude oil discovery on land or in
water depths of less than six hundred feet (200 m), or five (5) years,
in the case of non-associated natural gas discovery, or such longer
period as the Government may have agreed in the development
work programme and work programme budget, from the date of
declaration of commercial discovery for a field, the Contractor shall
relinquish the area comprising such field and shall forfeit any rights
telating to such field and any production therefrom.

The terms and conditions of the production period shall be as set

22

Obligations of the
Government

Wd

Spartan Petroleum Corporation June 2™, 2006

out below.

The Contractor shall produce crude oil from the contract area at a
rate below the maximum efficient rate. In conjunction with the
adoption of the development work programme and work
programme budget pursuant to paragraph 6.2.10 the Contractor
and the Government shall establish at that time the maximum
efficient rate of production for crude oil and the production rate
for non-associated natural gas. Such rates shall be reviewed annually
at the time of submission of the annual work programme by the
Contractor pursuant to paragraph 5.4 and revised, if necessary, by
mutual agreement. In the case of non-associated natural gas, the
production rate shall not be required by the Government to be less
than that required to satisfy any contracts then in existence for the
sale of such natural gas.

Not less than ninety (90) days prior to the beginning of each
calendar year following initial commercial production, the
Contractor shall prepare and furnish to the Government for
approval a forecast statement setting forth by quarters the total
quantity of crude oil (by quality, grade and gravity) and natural gas
that the Contractor estimates can be produced, saved and
transported hereunder during such calendar year in accordance
with generally accepted practices in the international petroleum
industry. The Contractor shall endeavor to produce in each
calendar year the forecast quantity. The crude oil shall be run to
storage tanks, constructed, maintained and operated by the
Contractor in accordance with Government Regulations, in which
such crude oil shall be metered or otherwise measured for all
purposes required by this Agreement.

ARTICLE VIL

The Government shall:

assist the Contractor in the execution of work programmes by
supplying or otherwise making available all geological, geophysical,
geographical, drilling, well, production and other information,
including well location maps, relating to the contract area in the
possession of the Government or coming into the possession of the

23
Royalty/Production
Payment

1.2

8.1

8.2

8.3

8.4

Spartan Petroleum Corporation June 2”, 2006

Government;

provide the right of ingress to and egress from the contract area and
any facilities used in petroleum operations, and, upon application
in the prescribed manner, all necessary visas, work permits, import
licenses and rights of way and easements as may be required by the
Contractor and his contractors and subcontractors and which may
be available from resources within the Government’s control.

ARTICLE VIIL

The Contractor shall pay to the Government a royalty equal to (i)
twelve and one half percent (12.5%) of the value of the annual gross
production of crude oil produced and saved in each calendar year
and not used or consumed in petroleum operations and (ii) seven
and one half percent (7.5%) of the value of the annual gross
production of natural gas produced, saved and sold in each
calendar year and not used or consumed in the conduct of
petroleum operations.

The royalty with respect to crude oil shall be payable in cash and/or
kind at the option of the Government. The royalty with respect to
natural gas shall always be paid in cash.

For the purposes of determining the amount of the royalty due,
crude oil and natural gas shall be valued in accordance with
paragraphs 10.1, 10.2 and 14.4, less such costs as the Government
may reasonably allow for handling and transportation from the
wellhead to the delivery point as described in such paragraphs, and
the royalty shall be payable quarterly within thirty (30) days of the
end of each quarter on the basis of crude oil production or natural
gas sales which occur in each such quarter. Payment shall be
accompanied by a certificate from the Contractor setting forth in
detail the basis for computation of the royalty. Such certificate shall
be ina form acceptable to the Government.

If the Government elects to take the Royalty with respect to Crude
Oil, or any part thereof, in kind, it shall notify the Contractor in
accordance with the provisions of paragraph 11.2.

]

24 /

Recovery of 91
Petroleum
Operations
Expenditures:
Production Sharing
9.2

Daily Average Production
(BOPD)

0-10,000

Spartan Petroleum Corporation June 2, 2006

ARTICLE [X

In each calendar year, after discharging its obligation for the royalty
payment due to the Government pursuant to Article VIII, the
Contractor shall be entitled to recover all petroleum operations
expenditures incurred hereunder, out of one hundred percent
(100%) of the petroleum produced and saved in such calendar year
and not used in petroleum operations by retaining and disposing of
that amount of petroleum equal in value to the unrecovered
petroleum operations expenditures for that calendar year plus all
unrecovered petroleum operations expenditures from prior
calendar years. All such petroleum operations expenditures shall be
recovered without a ceiling in the manner, to the extent provided
for, in the Income and Business Tax Act, Chapter 55, Substantive
Laws of Belize, Revised Edition 2000-2003. For the purpose of
determining the value of the quantity of petroleum to which the
Contractor is entitled in each calendar year pursuant to this
paragraph 9.1, the provisions of Article X shall be applied.

The remaining quantity of petroleum produced and saved in a given
calendar year and not used in petroleum operations, after
deduction of the value of the royalty payments made in such
calendar year and after recovery by the Contractor of petroleum
operations expenditures pursuant to paragraph 9.1, (“Net
Petroleum”) shall be taken and disposed of separately by the
Government and the Contractor in each calendar year in the
following proportions:

Government’s Share Contractor’s Share
Percent (%) Percent (%)

11% 89%

25 J 7 HY
10,001-20,000
20,001-30,000
30,001-40,000
>40,000

Valuation and
Measurement of
Petroleum

10.1

10.2

10.2.1

Spartan Petroleum Corporation June 2”, 2006

14% 86%

19% 81%

30% 10%

35% 65%
ARTICLE X

Crude oil sold to third parties shall be valued at the net realized
price at the delivery point received by the Contractor for such
crude oil.

Crude oil sold to other than third parties shall be valued as
follows:

By using the weighted average unit price received by the Contractor
from sales to third parties at the delivery point, net of any
commissions and brokerages paid in relation to such third party
sales, during the ninety (90) days preceding such sale, adjusted as
necessary for quality, grade and gravity, and taking into
consideration any special circumstances with respect to such sales,
unless less than fifty percent (50%), by volume, of crude oil sales

10.3

10.4

10.5

10.6

10.7

Spartan Petroleum Corporation June 27, 2006

respect to sales of such similar crude oil.

Natural gas shall be valued in accordance with the provisions of
paragraph 14.4.

Third party sales referred to in this Article shall mean sales other
than barter sales made by the Contractor to purchasers who are not
affiliated companies of the Contractor in arms length transactions
and with whom (at the time the same is made) the Contractor has
no contractual interest involving directly or indirectly any joint
interest.

Commissions or brokerages incurred in connection with sales to
third parties, if any, shall not exceed the customary and prevailing
rate.

In the event that petroleum operations involve the segregation of
crude oils of different quality, grade or gravity, and if the parties do
not otherwise mutually agree, any and all provisions of this
Agreement concerning valuation of crude oil shall separately apply
to each segregated crude oil. However, in electing to take crude oil
for internal consumption pursuant to paragraph 11.7 and to take
royalty in kind pursuant to paragraph 11.2, the Government shall
have the right to receive, crude oil of the quality, grade and gravity
of its choice.

The Contractor shall supply, operate and maintain equipment for
. hee .
Marketing, Royalty in
Kind and Domestic
Requirements

10.9

10.10

11

11.2

Spartan Petroleum Corporation June 27, 2006

generally accepted practices in the international petroleum industry,
with the frequency and according to procedures which shall be
approved by the Government.

The Contractor shall give the Inspector of Petroleum timely notice
of its intention to conduct measuring operations and the Inspector
shall have the right to be present at and supervise, either directly or
through authorized representatives, such operations.

If it is determined, following an inspection or test carried out by the
Government or its representatives, that the equipment, devices or
procedures used for measurement are inaccurate and exceed the
permissible tolerances which shall be established by agreement
between the Government and the Contractor, and such
determination is verified by an independent surveyor acceptable to
both parties, such inaccuracy shall be deemed to have existed for
one-half of the period since the last previous such inspection or test,
unless it is proved that such inaccuracy has been in existence for a
longer or shorter period. Appropriate adjustments covering such
period shall be made within thirty (30) days from the date of such
determination.

ARTICLE X1

The Contractor shall be obligated to market all crude oil produced
and saved from the contract area, subject to the provisions
hereinafter set forth.

If the Government elects to take the royalty payment on crude oil
in kind, it shall so notify the Contractor in writing not less than
sixty (60) days prior to the commencement of each six month

semester of each calendar year specifying the quantity, and
“ecar desneseed : hyd

113

11.4

115

11.6

Spartan Petroleum Corporation June 2, 2006

the Government not to take in kind.

Any sale by the Contractor of any part of the Government’s share
of crude oil production shall not be for a term expiring more than
six (6) months after the date of execution of the sales contract
without the Government's written consent. If the Government so
consents, the Government shall not exercise its rights to receive
crude oil in kind pursuant to paragraph 11.2.

Any sale by the Contractor of any part of its share of the crude oil
produced and saved from the contract area shall not be for a term
expiring more than twelve (12) months after the date of execution
of the sales contract without the Government’s written consent. If
the Government so consents, the Government shall not exercise its
tights under paragraph 11.7 to require the Contractor to satisfy the
internal consumption requirements of Belize from crude oil which
is subject to such contract.

Crude oil which the Government has elected to take in kind shall
be delivered by the Contractor, free of cost to the Government, at
regularly spaced intervals at the delivery point or to the
Government's storage facilities in the field, or both, at the option of
the Government. The Government shall provide at such delivery
points, at its sole expense, all storage, transportation and other
facilities necessary to receive such crude oil, provided, however, that
if the Government requests, the Contractor shall provide adequate
storage facilities at such places, free of charge, at the risk of the
Government, for a quantity of the Government’s crude oil not
exceeding one hundred thousand (100,000) barrels for each field.
If storage exceeds one hundred thousand (100,000) barrels per field
at any time, the Government shall pay to the Contractor a
reasonable storage charge for such excess.

If the Government elects to meet all or part of the requirements of
the domestic market of Belize from crude oil production in Belize,
it shall use its share of production from all crude oil production in
Belize to do so. If in any year there is domestic demand in excess of
the Government’s share of such production, the Government may
require the Contractor to sell crude oil in Belize on a pro rata basis
with other producers in Belize, according to the quantity of crude
oil production of each producer in each year. The Government
shall give the Contractor at least three (3) months notice in advance

29
Payment Procedure

11.8

12.1

Spartan Petroleum Corporation June 2™, 2006

of such requirement and the term of supply will be on an annual
basis. The price for such sales shall be the price as calculated
pursuant to paragraph 10.2 above.

If the Government elects to exercise its rights under paragraph 11.6,
it shall notify the Contractor in accordance with the provisions of
paragraph 11.2 relating to the Government’s election to take royalty
payment in kind. The amounts to be taken shall be based upon
estimates, including those contained in the forecast statement
furnished pursuant to paragraph 6.3.2, and final adjustments shall
be made within ninety (90) days of the end of each calendar year on
the basis of actual quantities.

Not less than twelve (12) months prior to initial commercial
production in any field, the Contractor shall submit to the
Government for approval, proposed procedures and related
operating regulations and financial terms covering the scheduling,
storage and lifting of crude oil from such field. The procedures,
regulations and terms shall comprehend the subjects necessary to
efficient and equitable operations including, but not limited to:
tights of parties, notification time, maximum and minimum
quantities, duration of storage, scheduling, conservation, spillage,
liabilities of the parties, and penalties for over and under lifting,
safety and emergency procedures.

ARTICLE X11

All payments due to the Government hereunder shall be made in
United States dollars at a bank to be designated by the
Government, or at the Contractor’s election, such other currency as
is acceptable to the Government.

All payments due to the Contractor hereunder shall be made in
United States dollars at a bank to be designated by the Contractor,
or, at the Government's election, such other currency as is

30
Surface Rentals

Natural Gas

12.3

12.4

13.1

14.1

Spartan Petroleum Corporation June 27, 2006

acceptable to the Contractor.

Except as otherwise expressly provided herein, all payments
required to be made pursuant to this Agreement shall be made
within thirty (30) days following the end of the calendar month in
which the obligation to make such payment occurs.

If any payment is not made when due, such unpaid amount shall
bear interest from and after the due date at an interest rate
compounded annually at two percent (2%) greater than the interest
rate charged by any Commercial Bank in Belize to prime
commercial customers for ninety (90) day loans as in effect from
time to time until the date of payment.

ARTICLE XIII

The Contractor shall be liable for payment of such fees and surface
rentals as are stipulated in the Petroleum Regulations. The fees
payable for each year shall be paid in advance and in accordance
with paragraph 12.3. The fees for the first year shall be paid within
one month with reference to the effective date of this Agreement.

ARTICLE XIV

The Contractor shall have the right to use associated natural gas for
petroleum operations, including re injection for pressure
maintenance in the field or adjacent fields of the Contractor.
Associated natural gas which is, in the opinion of both the
Contractor and the Government, not economical, shall be returned
to the subsurface structure, or may be flared with the consent of the
Government. In the event that the Contractor chooses to process
and sell associated natural gas, the Contractor shall notify the
Government of the same and upon such notification, the
Government and the Contractor shall, as soon as practicable
thereafter, meet together with a view to reaching an agreement on
the production, processing and sale of such gas. In the event the
Contractor chooses not to process and sell associated natural gas,
the Government may elect to off-take at the outlet flange of the gas-

31
14.2

14.3

14.4

14.4.1

14.4.2

Spartan Petroleum Corporation June 2, 2006

oil separator and use such associated natural gas which is not
required for petroleum operations. There shall be no charge to the
Government for such associated natural gas, provided that the cost
to gather such associated natural gas in the field at the point of
being flared and to process and utilize it shall be for the account of
the Government.

Where non-associated natural gas is discovered in the contract area
and the Contractor has, pursuant to paragraph 6.2 informed the
Government that the discovery is of potential commercial interest,
the Government and the Contractor will, on completion of the
appraisal programme relating to such discovery, or sooner if so
agreed, meet together with a view to reaching an agreement on the
development, production, processing, utilization, disposition or sale
of such gas.

In the event that the development, production, processing,
utilization, disposition or sale of natural gas from the contract area
is determined by the parties to be economically feasible in
accordance with this Article (XIV), the costs of development and
production of the same from the reservoir to the delivery point, and
the revenue derived therefrom, shall, unless otherwise agreed
pursuant to paragraphs 14.1 and 14.2, be included in petroleum
operations expenditures and gross revenues, respectively, for all
purposes of this Agreement, subject to the accounting procedure
outlined in the Bulletin of the Income Tax Commissioner (Annex
1.

The price to be paid for natural gas, or the value to be attributed
thereto shall -

for sales to third parties, be equal to the net realized price obtained
by the Contractor for such Natural Gas at the delivery point;

for sales other than to third parties, be determined by agreement
between the Government and the Contractor, provided, however,
that such price or value shall reflect the following: (i) the quality
and quantity of the natural gas (ii) the price at which sales of
natural gas from other sources in Belize, if any, are then being
made, (iii) the price at which sales, if any, of natural gas imported
into Belize are being made, (iv) the purpose for which the natural
gas is to be used, and (v) the international market price of

32
Taxes

14.4.3

15.1

Spartan Petroleum Corporation June 2”, 2006

competing or alternative fuels or feedstocks.

Third party sales shall mean sales as described in paragraph 10.4

ARTICLE XV

The Contractor and his contractors and subcontractors shall be
obligated to pay income tax for the applicable calendar year upon
net taxable income derived from petroleum operations pursuant to

Exemptions from
Custom Duties

15.4

16.1

16.2

16.3

Spartan Petroleum Corporation June 2”, 2006

The Contractor and his contractors and subcontractors and their
respective personnel shall be obligated to pay such reasonable
transfer taxes and stamp duties as may be in effect from time to
time at the rates which are generally applicable to all persons or
entities in Belize.

Except as may be otherwise agreed in writing between the
Government and the Contractor, all transactions giving rise to
revenues, costs or expenses which will be credited or charged to the
books, accounts, records and reports prepared, maintained or
submitted hereunder shall be conducted at arm’s length or on such
a basis as will assure that all such revenues, costs or expenses will
not be higher or lower, as the case may be, than would result from a
transaction conducted at arm’s length on a competitive basis with
third parties.

ARTICLE XVI

The Contractor and his non-Belizean contractors and
subcontractors engaged in conducting petroleum operations under
this Agreement shall be permitted to import upon application to
and approval by the Minister of Finance for exemptions from
customs duties with respect to the importation of, machinery,
equipment, spare parts, materials, supplies, consumable items,
moveable property, and any other items or articles connected with
petroleum operations, subject to the provisions of paragraph 16.2.

The exemptions provided in paragraph 16.1 shall not apply to any
imported item when, in the reasonable opinion of the Government,
items of the same, or substantially the same, kind and quality are
manufactured locally and are available for purchase and timely
delivery at the Contractor’s operating base in Belize at a price equal
to the cost of the imported item(s).

The Government reserves the right to inspect the records,
documentation or the physical item or items for which an
exemption is or has been provided under paragraph 16.1 to
determine that such item or items are being or have been imported
solely for the purpose for which the exemption was granted.

34
Exchange and
Currency Controls

16.4

16.5

16.6

16.7

16.8

17.1

Spartan Petroleum Corporation June 2™, 2006

The item or items exempt from customs duties hereunder shall not
be sold to third parties (who are not in their own right exempt from
such customs duties) for use or consumption in Belize unless prior
written authorization is obtained from the Government and the
importing party pays the tax or duty due on the assessed value of
such item or items at the time of sale.

Any of the items imported into Belize, whether exempt or non-
exempt from customs duties, may be exported by the importing
party at any time without the payment of any export duties, taxes or
imposts.

“Custom duties” as used herein shall include all duties, taxes, or
imposts (except those charges, as may be in force from time to time,
paid to the Government for actual services rendered such as normal
handling and storage charges) which are payable as a result of the
importation of the item or items under consideration.

The Contractor shall be exempted from any duty, fee or any other
financial imposts (except those charges paid to the Government for
actual services rendered such as normal handling and storage
charges, if any) in respect of the export of petroleum to which the
Contractor is entitled hereunder.

The Contractor shall not, directly or indirectly, export any
petroleum produced from the contract area to any country or
person which the Government has by law or official
pronouncement declared to be hostile or unfriendly.

ARTICLE XVII

The Contractor shall be subject to the applicable exchange control
legislation and regulations in effect from time to time in Belize,
provided, however, that:

(i) the Contractor shall be permitted to freely dispose of any crude
oil produced after satisfying its obligations of payment of taxes,
bonuses, royalties and other fees to the Government and with the
prior approval of the Central Bank of Belize to receive and hold the
proceeds from the sale of any petroleum, crude oil, natural gas and
casinghead petroleum spirit produced therefrom in its offshore

35
Title to Equipment

Government
Participation

18.1

19.1

Spartan Petroleum Corporation June 2", 2006

banking account;

(ii) the Contractor shall be permitted to remit any profits,
dividends, capital, or sums owed in repayment of loans including
sums owed to affiliates, which are not required for conducting the
petroleum operations, to their home office or non-resident
shareholder free of any charges, taxes, imposts or other duties;

(iii) the Contractor shall have the right to establish and maintain
local bank accounts which may be denominated in Belize dollars or,
subject to the prevailing conditions of the Central Bank of Belize in
US dollars which may be utilized as necessary for payment of
Contractor’s obligations in Belize;

(iv) no restriction shall be placed on the importation by the
Contractor of funds necessary for carrying out the petroleum
operations stipulated in this Agreement;

(vy) the Contractor shall have the right to pay directly outside of
Belize from its offices abroad for purchases or services for
petroleum operations hereunder, provided, however, that no such
payments shall be made to residents of Belize or to firms using
Belize as their main base of operations (whether natural or juridical)
contrary to the Laws of Belize.

ARTICLE XVIII

All equipment and assets which are fixed installations and are not
exported by the Contractor under paragraph 16.6 shall become the
property of the Government without cost as soon as this Agreement
is terminated.

ARTICLE XIX

The Government shall have the option to acquire for itself or for its
designee an undivided and unencumbered working interest of up to
ten percent (10%) of the total interest of the Contractor in this
Agreement and in return therefor shall furnish its participating
interest share of the funds as provided in paragraphs 19.3.

36
19.2

19.3

Spartan Petroleum Corporation June 2, 2006

Within ninety (90) days following the date of declaration of
commercial discovery for any field, the Government, by written
notice to the Contractor, may exercise its option to participate in
this Agreement. If the Government exercises its option to
participate, (a) it shall promptly reimburse the Contractor an
amount equal to ten percent (10%) of all exploration expenditures
incurred prior to the date of declaration of commercial discovery
for such field and (b) the Contractor (or each corporation,
individual or entity comprising the Contractor at that time pro rata)
shall assign and transfer to the Government or its designee the
percentage interest that the Government has opted to acquire. The
Government or its designee shall assume all rights and obligations
of the Contractor pro rata with its participating interest, in
connection with this agreement.

The Government may, upon giving the Contractor reasonable
written notice, require the Contractor to lend the Government up
to fifty percent (50%) of the funds required to pay the
Government’s pro-rata share of expenditure. The loan shall bear
interest at six percent (6%). The Government shall make
repayments of the loan on a quarterly basis in an amount equal to
forty percent (40%) of the difference between the gross revenue
attributable to the Government’s Participating Interest in the field
and the costs and expenses, including royalty but excluding income

Purchases in Belize

20.2

20.3

21.1

Spartan Petroleum Corporation June 2, 2006

submitted by the Contractor pursuant to paragraph 5.4. Within
thirty (30) days of the end of each calendar year, the Contractor
shall submit a written report to the Government describing the
number of personnel employed, their nationality, their positions
and the status of training programmes for nationals of Belize.

The Contractor shall also be required to establish a programme,
satisfactory to the Government, to train personnel of the
Government to undertake skilled and technical jobs in petroleum
operations for the Government. Such programme shall also include
provisions for involving representatives of the Government in
preparation of the annual work programme and work programme
budgets as required by paragraph 5.4 (d).

The Contractor shall be responsible for on-the-job training of
Belizean nationals during the exploration and development periods
pursuant to paragraphs 20.1 and 20.2. Commencing with the first
contract year following initial commercial production in the first
field, the Contractor shall undertake responsibility of training not
less than three (3) Belizean nationals per each calendar year in
accordance with paragraphs 20.1.

ARTICLE XXI

In procurement, the Contractor shall give preference to goods
which are produced or available in Belize and services which are
rendered by nationals of Belize and companies of Belize, provided
such goods and services are offered on terms equal to or better than
imported goods and services with regard to quality, price and
availability at the time and in the quantities required.

Unitization

22.1

22.3

22.4

22.5

Spartan Petroleum Corporation June 2”, 2006

ARTICLE XXII

If a field is designated within the contract area and such field
extends beyond the contract area to other areas of Belize over which
other parties have the right to conduct exploration, development
and production operations the Government may require that the
development of the field and the production of petroleum
therefrom be carried out in collaboration with the other
contractors. The same rule shall be applicable if deposits of
petroleum within the contract area, although not equivalent to a
commercial discovery if developed alone, would be deemed to be a
commercial discovery if developed with those parts of the deposits
which extend to areas controlled by other contractors.

If the Government so requests, the Contractor shall collaborate
with other contractors in preparing a collective proposal for
common development and production of the deposits of petroleum
for approval by the Government.

If the proposal for common development and production has not
been presented within ninety (90) days of the request described in
paragraph 22.2, or if the Government does not approve such
proposal, the Government may prepare or cause to be prepared, for
the account of the Contractor and the other contractors involved, a
reasonable plan for common development and production. If the
Government adopts such plan, the Contractor shall comply with all
conditions established in such plan.

The Contractor may within twenty eight (28) days from the date on
which notice in writing of such plan has been given to him by the
Minister refer the matter to arbitration pursuant to Article XXIV.
In such event the plan shall not be implemented until the Tribunal
render a decision or the parties agree on a compromise plan,
whichever occurs first.

This Article XXII shall also be applicable to discoveries of deposits
of petroleum within the contract area which extend to areas that are
not within the dominion of Belize, provided that in these cases the
Government shall be empowered to impose the special rules and
conditions which may be necessary to satisfy obligations under any
agreements with international organizations or adjacent states with
respect to the development and production of such deposits of

39
Danger to Persons,
Property or
Environment

Arbitration

22.6

23.1

241

Spartan Petroleum Corporation June 2, 2006

petroleum.

Within ninety (90) days following the approval or adoption of a
unitization plan for common development and production, the
Contractor shall proceed to operate under any such plan. If a clause
of a cooperative or unitary development and production plan which
by its terms affects the contract area or a part of the same,
contradicts a clause of this Agreement, the clause of the cooperative
or unitary plan shall prevail.

ARTICLE XXIll

If the Government reasonably determines that any works or
installations erected by the Contractor or any operations conducted
by the Contractor endanger or may endanger persons or third party
property or cause pollution or harm wild-life or the environment to
an unacceptable degree, the Government may require the
Contractor to take remedial measures within a reasonable period
established by the Government and to repair any damage to the
environment. If the Government deems it necessary, it may also
require the Contractor to discontinue petroleum operations in
whole or in part until the Contractor has taken such remedial
measures or has repaired any damage. In the event that the
Contractor fails to take the remedial measures required by the
Government within the time period established by the
Government, the Government may carry out such remedial
measures for the Contractor's account.

ARTICLE XXIV

If any time during the continuance of this Contract or any renewal
thereof or after the termination thereof any question, disagreement
or dispute shall arise regarding this Contract or any matter or thing
connected therewith or the breach thereof or the powers, duties, or
liabilities of the parties thereunder, the parties shall first attempt to
amicably solve the question, disagreement or dispute between
themselves by consulting and negotiating with each other in good
faith. If the Government and the Contractor are not able to

40
24.2

24.3

24.4

24.5

24.6

Spartan Petroleum Corporation June 2”, 2006

amicably resolve their differences within a period of forty-five (45)
days after such difference arises, then the dispute or differences
shall be finally settled by arbitration in accordance with the
Arbitration Rules of the United Nations Commission on
International Trade Law (hereinafter referred to as UNCITRAL
Arbitration Rules).

The number of arbitrators shall be three. The Government shall
appoint one and the Contractor shall appoint one. The two
arbitrators thus appointed shall choose the third arbitrator who will
act as the Presiding Arbitrator. If the two arbitrators cannot come
to an agreement on the designation of the third, the third arbitrator
shall be designated in accordance with the UNCITRAL Arbitration
Rules.

The place of arbitration shall be Belmopan, Belize if at the time of
such arbitration, Belize is recognized as a member state of the 1958
Convention on the Recognition and Enforcement of Foreign
Arbitral Awards (“New York Convention”). If Belize is not a
member state of the New York Convention at that time, the place
of arbitration shall be Mexico City, Mexico.

The language to be used in the arbitration proceeding shall be
English.

The arbitral tribunal shall decide all questions presented on the
basis of:

(a) the laws and regulations of Belize applicable to this Agreement
and other relevant laws, both national and international;

(b) the provisions of the Agreement, and

(c) trade usages and customs of the international petroleum
industry.

Atbitral awards shall be final and binding upon the parties from the
date they are made and judgment upon the award may be entered
in any court having jurisdiction.

1
Termination

25.1

25.2

25.3

25.4

25.5

25.6

Spartan Petroleum Corporation June 2, 2006

ARTICLE XXV

The Government shall have the right to terminate this Agreement
upon giving thirty (30) days written notice of its intention to do so
if the Contractor (a) fails to make any monetary payment required
by law or under this Agreement for a period of thirty (30) days after
the due date for such payment, (b) fails to comply with any other
material obligation that he has assumed under this agreement, (c)
fails to comply with the Petroleum Act, Chapter 225, Substantive
Laws of Belize, Revised Edition 2000-2003 and any lawful acts,
regulations, orders or instructions issued by the Government or any
department or agency of the Government, or (d) becomes bankrupt,
or goes into liquidation because of insolvency or makes a
composition with its creditors.

If the circumstance or circumstances that result in termination
under paragraph 25.1 (a), (b) or (c) are remedied by the Contractor
within the thirty (30) days period following the notice of
termination as aforesaid, such termination shall not become
effective.

If the circumstance or circumstances that would otherwise result in
termination under paragraph 25.1 (b) or (c) are the result of force
majeure, then termination shall not take place so long as such force
majeure continue and for such period thereafter as the Government
may determine to be reasonable.

The termination of this Agreement for whatever reason shall be
without prejudice to the obligations incurred and not discharged by
the Contractor prior to the date of termination.

In the event of termination pursuant to paragraph 25.1 or 25.7, the
Government may require the Contractor, for a period not to exceed
one hundred eighty (180) days, to continue, for the account of the
Government, crude oil or natural gas production activities until the
tight to continue such production has been transferred to another
entity.

Within ninety (90) days after the termination of this Agreement
pursuant to paragraph 25.1 or paragraph 25.7, unless the Minister

42
Books, Accounts and
Audits, Records,
Reports and
Inspections

25.7

26.1

26.2

26.3

Spartan Petroleum Corporation June 2”, 2006

has granted an extension of this period, the Contractor shall
complete any reasonably necessary action as directed by the
Government to avoid environmental damage or a hazard to human
life or third party property.

The Contractor shall have the right to terminate this Agreement
totally or partially, (a) with respect to any part of the contract area
other than a field then producing, or that prior thereto had
produced, crude oil or natural gas upon giving ninety (90) days
written notice of its intention to do so, and (b) with respect to any
field then producing, or that prior thereto had produced, crude oil
or natural gas upon giving one hundred and eighty (180 days
written notice of its intention to do so. Upon termination, the
provisions of paragraphs 4.7 and 4.8 shall apply.

ARTICLE XXV1

The Contractor shall be responsible for keeping complete accounts,
books and records reflecting all petroleum operations expenditures
and gross revenues consistent with generally accepted procedures
and standards in the international petroleum industry and in
accordance with the accounting procedure outlined in the Bulletin
of the Income Tax Commissioner (Annex 1).

Within ninety (90) days after the expiration of each calendar year,
the Contractor shall submit to the Government detailed accounts
showing all petroleum operations expenditures and all gross
revenues during the past calendar year. Before submission to the
Government, the accounts shall be audited and certified by an
independent chartered accountant or certified public accountant
acceptable to both parties, at the expense of the Contractor. It is
understood that the Government retain the authority to review and
audit the Contractor's accounts, books and records with respect to
petroleum operations conducted hereunder either directly or
through an independent accountant designated by the
Government.

The Government and its duly authorized representatives shall have
full and complete access to the contract area at all reasonable times
with a right to observe petroleum operations and shall have the

43
26.4

26.5

26.6

Spartan Petroleum Corporation June 2”, 2006

tight to inspect all assets, records, books, accounts and data kept by
the Contractor relating to petroleum operations and _ this
Agreement. In doing so, the Government and its representatives
shall not unduly interfere with the Contractor’s petroleum
operations. However, the Government and its representatives may
make a reasonable number of surveys, drawings, tests and copies for
the purpose of implementing this Agreement. In so doing, the
Government and its representatives shall be entitled to make
reasonable use of the equipment and instruments of the Contractor
provided that no damage to the equipment or instruments or
impediment to the petroleum operations hereunder shall result
from such use. The Government shall indemnify and reimburse the
Contractor for any loss or damage which may in fact result from
any such use of equipment and instruments, provided that such loss
or damage is reported to the Government within twenty-four (24)
hours from the time of such inspection. The Government and its
representatives shall be given reasonable assistance by the
Contractor for such functions, and the Contractor shall afford to
the Government and its representatives all facilities and privileges
afforded to its own personnel in the field.

The Contractor shall prepare and maintain accurate and current
records of its activities in the contract area hereunder. The
Contractor shall furnish the Government in conformity with the
applicable regulations, and as the Government may reasonably
require, information, reports and data concerning its activities and
operations under this Agreement.

The Contractor shall save and keep for the duration of this
Agreement all unused cores and samples taken from the wells
drilled, which shall be forwarded to the Inspector of Petroleum or
his authorized representatives at such time and in the manner
directed by the Government. All cores and samples acquired by the
Contractor shall be available for inspection by the Inspector of
Petroleum or his authorized representatives at all reasonable times.
Unless previously forwarded to the Government pursuant to
instructions given under this paragraph, the Contractor shall
forward to the Government all remaining cores and samples upon
the expiration or termination of this Agreement.

Unless otherwise agreed to by the Government, in the case of
exporting any rock or petroleum samples from Belize for the

44
26.7

26.8

Spartan Petroleum Corporation June 2”, 2006

purpose of testing and analysis, samples equivalent in size and
quantity shall, before such exportation, be delivered to the
Inspector of Petroleum.

Originals of records and other data can be exported only with the
permission of the Government, provided, however, that magnetic
tapes and any other data which must be processed or analyzed
outside Belize may be exported if a comparable record is maintained
in Belize and provided that such exported records and data shall be
repatriated to Belize.

The Contractor shall provide to the Inspector of Petroleum in
appropriate form all original data resulting from petroleum
operations, including, but not limited to, geological, geophysical,
petrophysical engineering, well logs, production data and
completion status reports and any other data which the Contractor
may compile during the term hereof including all reports, analyses,
interpretations, maps and evaluations thereof prepared by the
Contractor and any contractors, subcontractors or consultants to
the Contractor or by affiliated companies, and cuttings of all
samples that have been obtained or compiled during the term
hereof (“data”). The Government shall have title to all such data.
Such data shall not be disclosed to third parties by the Government
prior to relinquishment of the area to which they relate, or prior to
the end of the exploration period if such area is not sooner
telinquished, provided, however, that the Government may make
copies available to professional consultants, legal counsel,
accountants, underwriters, lenders and such Government entities as
may need to be made aware thereof or have the right to require
disclosure. In any event, the Contractor may retain copies of all
such data. The Contractor shall not disclose such data to any third
parties without the Government’s prior written consent, provided,
however, that the Contractor may make copies available to
professional consultants, legal counsel, accountants, underwriters,
lenders, affiliated companies and contractors and subcontractors of
the Contractor and such Government entities as may need to be
made aware thereof or have the right to require disclosure. Any data
which are disclosed by the Government or the Contractor to third
parties pursuant to this paragraph (26.8) shall be disclosed on terms
which ensure that such data are treated as confidential by the
recipient. To the extent that there is any inconsistency between the

45
Insurance and
Indemnification

27.1

27.2

272.3

Spartan Petroleum Corporation June 2, 2006

provisions of this paragraph (26.8) and the provisions of Article
XXXIIL, the provisions of this paragraph (26.8) shall govern.

ARTICLE XXVIL

To ensure that the Contractor shall meet his obligations to third
parties, or to Government agencies, that might arise in the event of
damage or injury (including environmental damage or injury,
removal of wrecks and cleaning up caused by accidents) caused by
petroleum operations, notwithstanding that the damage is
accidental, the Contractor shall maintain in force a third party
liability insurance policy covering the activities of himself, his
contractors and subcontractors and the employees of all such
parties. Such insurance policy shall include the Government as an
additional insured, shall waive subrogation against the
Government, and shall provide that it may not be cancelled except
upon thirty (30) days prior written notice to the Government. A
certificate evidencing such insurance policy shall be furnished to the
Government within ninety (90) days of the effective date. The
limits, coverage, deductibles and other terms thereof shall be subject
to approval in writing by the Government. To the extent that such
third party liability insurance is unavailable or is not obtained, or
does not cover part or all of any claims or damage caused by or
resulting from petroleum operations, the Contractor shall remain
fully responsible and shall defend, indemnify and hold the
Government harmless against all such claims, losses and damages of
any nature whatsoever.

The Contractor shall indemnify, defend and hold the Government
harmless against claims, losses and damages of any nature
whatsoever, including, without limitation, claims for loss or damage
to property or injury or death to persons, caused by or resulting
from any petroleum operations conducted by or on behalf of the
Contractor, provided that the Contractor shall not be held
responsible to the Government under this paragraph (27.2) for any
loss, claim, damage or injury caused by or resulting from any
negligent action of personnel of the Government.

The Contractor shall contribute two tenths of one percent (0.2%)
of the value of the annual gross tis f crude oil and/or

* Sm
Assignment

Law of the
Agreement

27.4

28.1

28.2

28.3

29.1

Spartan Petroleum Corporation June 2”, 2006

natural gas produced and saved in each calendar year and not used
or consumed in petroleum operations to a Common Fund to be
held in trust by the Government and managed for the sole purpose
of indemnification against any or all environmental damages caused
during the petroleum operations.

Nothing contained in paragraph (27.3) above shall be construed to
relieve the Contractor of his obligations of indemnification as set
out in this Agreement.

ARTICLE XXVIII

The Contractor may assign, transfer, convey or otherwise dispose of
any part or all of its rights or interest under this Agreement with the
prior written consent of the Government, which consent shall not
be unreasonably withheld.

Notwithstanding the provisions of paragraph 28.1, if the
Contractor assigns to any affiliated company, the Contractor shall
remain fully liable for the performance of this Agreement and shall
be fully liable for the performance of any such assignee.

In the case of an assignment to any non-affiliated company, the
Contractor shall provide to the Government an unconditional
undertaking by the assignee to assume all obligations of the
Contractor under this Agreement. Notwithstanding such
undertaking, the Contractor shall remain jointly and severally liable
with the assignee for performance of the obligations of the
Contractor unless the Contractor assigns his entire interest under
this Agreement.

ARTICLE XXIX
This Agreement shall be construed under, governed by and

interpreted in accordance with the laws of Belize and such
principles of international law as may be applicable.

47
Force Majeure

Entire Agreement
and Amendments

Waiver

30.1

31.1

32.1

Spartan Petroleum Corporation June 2, 2006

ARTICLE XXX

Except as otherwise provided in this Article, each party shall be
excused from complying with the terms of this Agreement, except
for payment of monies due, for so long such compliance is
prevented by strikes, wars (declared or undeclared), acts of God, or
by any act or cause that is reasonably beyond the control of such
party, such causes being herein called “force majeure”. In the event
that either party hereto is rendered unable, wholly or in part, by any
of these causes to carry out its obligations under this Agreement,
such party shall give notice and details of force majeure in writing
to the other party within seven (7) days after its occurrence. In such
cases, the obligations of the party giving the notice shall be
suspended during the continuance of any inability so caused. Such
party shall do all that is reasonably within its power to remove such
cause.

ARTICLE XXXI

This Agreement embodies the entire agreement and understanding
between the Contractor and the Government relative to the subject
matter hereof, and supercedes and replaces any provisions on the
same subject in any other Agreement between the parties, whether
written or oral, prior to the date of this agreement. This Agreement
may not be amended, modified, varied or supplemented except by
an instrument in writing signed by the Contractor and the
Government.

ARTICLE XXXII

Performance of any condition or obligation to be performed
hereunder shall not be deemed to have been waived or postponed
except by an instrument in writing signed by the party which is
claimed to have granted such waiver or postponement.

No waiver by any party of any one or more obligations or defaults
by any other party in the performance of this Agreement shall

48
Confidentiality

Notices

33.1

33.2

Spartan Petroleum Corporation June 2™, 2006

operate or be construed as a waiver of any other obligations or
defaults whether of a like or of a different character.

ARTICLE XXXII

This Agreement and any confidential information of any patty
hereto which becomes known to the other party in connection with
the performance of this Agreement shall not be published or
disclosed to third parties without the former party’s written
consent, except as otherwise provided herein, and provided
however that such other party may communicate confidential
information to legal counsel, accountants, other professional
consultants, underwriters, lenders, agents, contractors or shipping
companies to the extent necessary in connection with this
Agreement, with the obligation of the parties receiving such
information to maintain confidentiality, or to an agency of the
Government of the country of the Contractor having authority to
require such disclosure.

The term “confidential information” as used herein shall mean
information identified as “confidential” by the party originally in
possession of it and disclosed to the other party, excluding
information previously known to the other party or information
which is publicly known (except through disclosure of the other
party in violation of this Article XXXII] or information that comes
into the legitimate possession of such other party.

The confidentiality obligations of this Article XXXIII shall expire
upon relinquishment of the area to which the information relates.

ARTICLE XXXIV

All notices and other communications required or permitted
hereunder or any notices that one party may desire to give to the
other party shall be in writing in the English language and deemed
to have been properly delivered if personally handed to an
authorized representative of the party for whom intended, or sent
by registered airmail or by cable or telex, at or to the address of such
party for whom intended, or such other addresses as any party may
from time to time designate by notice in writing to the other party.

49
Spartan Petroleum Corporation June 2, 2006

EXHIBIT “A”
DESCRIPTION OF THE CONTRACT AREA

SPARTAN PETROLEUM CORPORATION

BLOCK. SUB-BLOCKS NO. OF SQUARE ACRES
SUBBLOCKS | KILOMETERS
8 D,E,LJ,N,O,S,T,X,Y, half of 12.5 50 12,355.27
C,H,M,R,W
9 Athru Y 25 100 24,710.54
10 Athru Y 25 100 24,710.54
15 D,E,LJ,N,O,S,T,X,Y, half of 12.5 50 12,355.27
C,H,M,R,W
16 A thru Y 25 100 24,710.54
17 A thru Y 25 100 24,710.54
22 D,E,LJ,N,O,S,T,XY, half of 12.5 50 12,355.27
C,H,M,R,W
23 A thru Y 25 100 24,710.54
24 AthruY 25 100 24,710.54
39 D,E,LJ,N,O,S,T,X,Y, half of 12.5 50 12,355.27
C\H,M,R,W
40 A thru Y 25 100 24,710.54
41 Athru Y 25 100 24,710.54
TOTAL 247,105.40

50

Spartan Petroleum Corporation June 2, 2006

EXHIBIT “bB”
MAP OF CONTRACT AREA

SPARTAN PETROLEUM CORPORATION

GiTTLEEEEELT PEELE ELITE

Spartan Petroleum Corporation June 2, 2006

EXHIBIT “C”
BOND
BELIZE

BY THIS BOND, Spartan Petroleum Corporation having its registered office in Houston,
Texas and registered in Belize to do business and having Lois Young as the person in Belize
authorized to accept service on its behalf, (hereinafter called “the Contractor”) and

, a company

incorporated in, and duly licensed to provide insurance services in >

with its registered office at (hereinafter

called “the Surety”) are held firmly bound unto the Government of Belize (hereinafter called “the

Government”) in the sum of US.$. ( United States

Dollars) for the payment of which sum the Contractor and the Surety bind themselves their
successors and assigns jointly and severally by these presents.
Sealed with out respective seals and dated this day of 2006.
WHEREAS:
(1) By a production sharing agreement dated the day of ______—«-2006 and made

between the Contractor of the one part and the Government of the other part,

(hereinafter called “the Agreement”) the Contractor agreed with the Government to
expend not less than US.$ ______——swhich represents the minimum exploration
expenditure set forth in paragraph 6.1.1.1(a) of the Agreement in conducting

exploration operations in the manner provided for in the Agreement;

(2) Subject to paragraphs 6.1.3 and 6.1.4 of the Agreement the expenditure of such

amount is to be evidenced by a signed certificate from the Government.

NOW THE CONDITIONS of the above-written bond are such that:
52
Spartan Petroleum Corporation June 27, 2006

1. If the contractor or his successors or assigns shall well and truly _ perform fulfill and keep
the aforesaid stipulation in paragraph 6.1.1.1(a) in the said Production Sharing Agreement
to be observed performed fulfilled and kept according to the true purport intent and

meaning thereof then the above-written bond shall be void but — otherwise it shall be
and remain in full force and effect for a period of ninety (90) days after the expiration of the

first year of the initial exploration period as defined in the Agreement.

2. If the Contractor fails to fulfill and keep the aforesaid stipulation in the
Production Sharing Agreement, then the Surety shall, upon receipt of the written
statement from the Government that the amount claimed is duly payable under the

Production Sharing Agreement, paythe amount claimed which, pursuant to paragraph
6.1.4(b), shall for the avoidance of _ doubt, only be the amount which is equal to the unexpended

minimum exploration expenditure.

3. The obligations hereunder shall be paid in United States dollars to the bank account
designated by the Government, free and clear of and without reduction by reason of any and
all present and future taxes, levies, assessed, imposed or collected with respect thereto by

the Government or any political sub-division or taxing authority thereof or therein.

The Common Seal of the above-named
Spartan Petroleum Corporation (the
Contractor) was hereunto affixed and
their deeds were duly delivered in the
presence of:

Veuevvr

Director

Secretary

53
Spartan Petroleum Corporation June 2”, 2006

The Common Seal of

(the
Surety) was hereunto affixed and their
deeds were duly delivered in the
presence of:

Director

Secretary

54
Spartan Petroleum Corporation June 2”, 2006

IN WITNESS WHEREOF the Government and the Contractor have hereto set their hands and

seals the day and year first herein before written.

SIGNED, SEALED AND DELIVERED __ )
by JOHN BRICENO, Minister of Natural )

Resources and the Environment )
for and on behalf of the )
Government of Belize )

In the presence of:

&

WI S

SIGNED, SEALED AND DELIVERED ) ot ra
by LARRY JONES ) ‘

for and on behalf of Spartan Petroleum ) RY J
Corporation

In the presence of:

-55-
Spartan Petroleum Corporation June 2”, 2006

1, JOHN BRICENO, Minister of Natural Resources and the Environment hereby acknowledge
that I did sign, seal and deliver the withip written document as my act and deed.

oo
Acknowledge at BELMOPAN this 2” dayof Quxe. 2006.

J BRICENO

Before me,

A
CHIEF EXECUTIVE OFFICER

A TT
BEIT REMEMBERED that onthe 2" dayof Qune 2006 personally
appeared before me the within named JOHN BRICENO and acknowledged before me that he
did sign, segl and(deliver the within-written document as his act and deed and that the signature

« — ” is in his own proper handwriting.

CHIEF EXECUTIVE OFFICER

-56-
Spartan Petroleum Corporation June 2”, 2006

I, NORMA JEAN JONES, MAKE OATH AND SAY as follows:
1. 1am subscribing witness to the execution of this deed by LARRY JONES.

2. I was present and did see LARRY JONES duly affix the common seal of the said company
to this Deed.

3. The signature 7 by 72. ” is in the proper handwriting of LARRY

JONES and the signature “ ” is my own proper handwriting.

SWORN AT BELMOPAN
=—
THls 2" payor Juve, 2006

Before me,

CHIEF EXECUTIVE OFFICER

BE IT REMEMBERED that on the 2 day of Sare , 2006, personally appeared before me
the within-named NORMA JEAN JONES and made oath that she was a subscribing witness to
the execution of this DEED by LARRY JONES and was present and did see LARRY JONES duly
of

affix the mon __seal the Company to this DEED and that the signatures

respective proper handwritings.

-57-
Spartan Petroleum Corporation June 2™, 2006

L hereby certify that | have counted the within-written document and that it contains two hundred

thirty-five (235) folios of seventy-two (72) words each and two (2 ) words over and no more.

AS WITNESS my hand this 2° day of Sune, 2006,

cella
WITNESS

THIS DOCUMENT was prepared in the Geology and Petroleum Department for the Inspector of

Petroleum for and on behalf of the Government of Belize.

BAACL
ISPECTOR OF PETROLEUM

- 58 -
ANNEX -T

INCOME TAX COMMISSIONER’S BULLETIN

Article I General Provisions

11 Definitions

1.2 Inconsistency

1.3. Accounting Records and Reports

1.4 Language - and Units of Account

1.5 Tax Accounting Principles

1.6 Accrual Basis

1.7 Definitions of Capital and Operating Expenditures
18 Depreciation

1.9 Arm’s Length Transactions

1.10 General Exclusions

1.11 Currency Exclusions

1.12 Revision of the Accounting Procedure
1.13. Acceptance of Costs

Article Il Petroleum Operations Expenditures

21 Definition for the Purpose of Determining Compliance with the Minimum Exploration
Expenditures Commitment

2.2 Definition for the Purpose of Article IX

Article II] Accounting Methods and Principles

3.1 Labour Costs

3.2. Material Costs

3.3. Technical Services Costs

3.4 Insurance and Claims

3.5 Legal and Litigation Costs

3.6 General Administration and Services

3.7 Interest, etc

3.8 Office Costs, etc. in Belize

3.9 Example of Production Share Calculation
DEFINITIONS

INCONSISTENCY

ACCOUNTING
RECORDS AND
REPORT

INCOME TAX COMMISSIONER’S BULLETIN

11

1.2

1.3

ARTICLE 1

The Accounting Procedure described herein is to be
followed and observed in the performance of both
parties’ obligations under this Agreement. The
definitions appearing in Article I of this Agreement
shall also apply to this Exhibit.

In the event of any inconsistency or conflict between
the provisions of this Exhibit and the other
provisions of this Agreement, then the other
provisions of this Agreement shall prevail.

(a) The Contractor shall establish and maintain at
its business office in Belize complete accounts, books
and records of all revenues, costs and expenses
relating to all Petroleum Operations hereunder in
accordance with generally accepted procedures and
standards in the international petroleum industry.
Such accounts, books, records and reports will be
available for the inspection and use of the
Government and its representatives in carrying out
its supervisory function under the Agreement.

(b) Within thirty (30) days of the Effective Date of
this Agreement, the Contractor shall submit to and
discuss with the Government a proposed outline of
charts of accounts, books, records and reports, which
outline shall be in accordance with generally
accepted and recognized accounting systems and
consistent with modern petroleum industry practices
and procedures. Within ninety (90) days of receiving
the above submission, the Government shall either
indicate its approval of the proposal or request
revisions to the proposal. Within one hundred and
eighty (180) days after the Effective Date of the
Agreement, the Contractor and the Government
shall agree on the outline of charts of accounts,
books, records and reports which shall describe the
basis of the accounting system and procedure to be
developed and used under this Agreement.
Following such agreement, the Contractor shall
LANGUAGE AND UNITS OF
ACCOUNT

TAX ACCOUNTING
PROCEDURES

CARRY FORWARD OF LOSSES

1.4

15

1.5.1

1.5.2

expeditiously prepare and provide the Government
with formal copies of the comprehensive charts of
accounts and manuals related to the accounting,
recording and reporting functions, and procedures
which are, and shall be; observed under this
Agreement.

(c) All reports and statements will be prepared in
accordance with this Agreement, the laws of Belize,
and where there are no relevant provisions of either
of these, in accordance with generally accepted
practices in the international petroleum industry.

Unless otherwise agreed, all accounts, records, books
and reports shall be maintained and prepared in the
English language and shall be recorded in United
States dollars.

The following tax accounting principles shall apply:

In the event that the Contractor at any time
comprises more than one corporation, individual or
entity, in the form of a partnership, joint venture,
unincorporated association or other combination of
entities or individuals, Income Tax shall in all cases
be calculated and assessed on the basis of the Net
Taxable Income of each corporation, individual,
partner, joint venture, associate or other entity
comprising the Contractor.

Commencing with the Calendar Year in which
Initial Commercial Production’ first occurs, any
allowable deductions for Income Tax purposes with
respect to Petroleum Operations Expenditures, the
Production Payment and the Government's share of
Crude Oil production which remain unrecovered in
any Calendar Year from Gross Revenue shall be
treated as an operating loss and may be carried
forward as an allowable deduction to subsequent
Calendar Years until fully recovered from Gross
Revenues. In the event that an operating loss
temains unrecovered upon the termination of this
Agreement, such loss may be carried over and
deducted from other revenues of the Contractor
ACCRUAL BASIS

om Petroleum Operations in Belize

All books, accounts and records shall be prepared on
an accrual basis. Revenues shall be attributed to the
accounting period in which they are earned, and
costs and expenses to the accounting period in
which they are incurred, without the need to
distinguish whether cash is received or disbursed in
connection with a particu

OPERATING EXPENDITURES

1.7.2

(c) Production facilities - production rigs (including
the costs of labor, fuel, hauling and supplies for both
the offsite fabrication and onsite installation of rigs,
and other construction costs in erecting rigs and
installing pipelines), wellhead equipment, subsurface
lifting equipment, production tubing, sucker rods,
surface pumps, flow lines, gathering equipment,
delivery lines and storage facilities,

(d) Movables - surface and subsurface drilling and
production tools, equipment and _ instruments,
barges, floating craft, automotive equipment,
aircraft, construction equipment, furniture and
office equipment and miscellaneous equipment,

(e) Development and production drilling - labor,
materials and services used in drilling wells with the
object of penetrating a proven reservoir, including
the drilling of delineation wells as well as redrilling,
deepening or recompleting wells, and access roads, if
any, leading directly to wells,

Operating expenditures are all Petroleum
Operations Expenditures other than capital
expenditures.

Operational expenditures include, but are not
limited to, the following:

(a) Exploration drilling - labor, materials and
services used in the drilling of wells with the object
of finding unproven reservoirs of crude oil and
natural gas, and access roads, if any, leading directly
to wells.

(b) Surveys - labor, materials and services used in
aerial, geological, topographical, geophysical and
seismic surveys, and core hole drilling, and

(c) Other exploration expenditures - auxiliary or
temporary facilities having lives of one year or less
used in exploration and purchased geological and
geophysical information.
DEPRECIATION

ARM’S LENGTH
TRANSACTIONS

GENERAL EXCLUSIONS

1.8

1.8.1

1.8.2

1.8.3

1.9

1.10

Capital expenditures, as defined in paragraph 1.7 of
this Exhibit, shall be depreciated only for the
purpose of the calculation of Income Tax. For the
purpose of determining the amount of depreciation
which is allowable as a deduction in each calendar
year, the
following principles shall apply,

Capitalexpenditures will be depreciated using the
straight line method over five (5) years,

A full year’s depreciation may be taken in the first
calendar year in which such depreciation is
allowable,

Deductions with respect to depreciation of capital
expenditures incurred shall be —_ allowable
commencing with (A) the calendar year in which the
capital asset is placed into service, or, if the capital
expenditure does not relate to an asset that normally
has a useful life beyond the year in which it is placed
in service, the calendar year in which the capital
expenditure is incurred, or (B) the calendar year in
which Initial Commercial Production first occurs,
whichever is later.

Except as may be otherwise agreed in writing
between the Government and the Contractor, all
transactions giving rise to revenues, costs or expenses
which will be credited or charged to the books,
accounts, records and reports prepared, maintained
or submitted hereunder shall be conducted at arm’s
length or on such a basis as will assure that all such
revenues, costs or expenses will not be higher or
lower, as the case may be, than would result from a
transaction conducted at arm’s length on a
competitive basis with third parties.

The following expenditures shall not be included in
Petroleum Operations Expenditures:

(a) costs and expenses incurred at any time prior to
the Effective Date,
CURRENCY EXCHANGE RATES

REVISION OF
THE ACCOUNTING
PROCEDURE

1.11

1.12

(b) costs relating to petroleum marketing or
transportation beyond the Delivery Point,

(c) contributions and donations, except those
approved by the Government,

(d) gifts or rebates to suppliers, and gifts or
commissions to intermediaries arranging service or
supply contracts,

(e) any interest, fines, monetary corrections or
increases in expenses resulting from the Contractor’s
failure to comply with its obligations under this
Agreement, applicable law or agreements with third
parties, and

(f) any other expenditures not directly related to
Petroleum Operations or not in compliance with the
provisions of this Exhibit.

For conversion purposes between any other currency
and United States dollars, the average of the buying
and selling rate of exchange shall be used as issued
by the Central Bank of Belize on the first day of the
month in which the revenues, costs or expenses are
recorded. Any realized or unrealized gains or losses
from the exchange of currency shall be charged or
credited to Petroleum Expenditures. A record of the
exchange rates used in converting other currencies
into United States dollars shall be kept by the
Contractor.

By mutual agreement between the Government and
the Contractor this Accounting Procedure may be
revised from time to time.
ACCEPTANCE OF COSTS

DEFINTION FOR
THE PURPOSE OF
DETERMINING
COMPLIANCE
WITH THE
MINIMUM
EXPLORATION
EXPENDITURES
COMMITMENT

DEFINITION FOR.
THE PURPOSE OF
ARTICLE IX

1.13

21

2.2

2.2.1

2.2.2

The acceptance by the Government of the values
and treatment proposed by the Contractor relating
to all costs and expenses may be conditional upon
the presentation by the Contractor, following a
request by the Government or its representatives, of
all records and original documents supporting such
costs and expenses, such as invoices, cash vouchers,
debit notes, price lists or similar documentation
verifying the value and treatment proposed.

Article IL
Petroleum Operations Expenditures

In determining the Contractor’s compliance with
the minimum Exploration Expenditures obligations
undertaken pursuant to this Agreement, Petroleum
Operations Expenditures shall include all costs and
expenses incurred in the performance of exploration
operations in accordance with approved work
programmes, but excluding those incurred in the
performance of development and _ production
operations in the contract year in question without
the need to distinguish, between capital and
operating expenditures, provided, however, that
expenditures incurred in training nationals of Belize
pursuant to paragraphs 20.1 and 20.2 of this
Agreement and the value of stock listed in inventory
shall be excluded from petroleum operations
expenditures for the purpose of this subparagraph.

For each calendar year, including any calendar year
prior to the calendar year in which initial
commercial production first occurs, petroleum
operations expenditures, for the purposes of Article
IX of this Agreement, shall include all petroleum
operations expenditures incurred in that calendar
year in the contract area.

The following costs and expenses shall not be
included in petroleum operations expenditures for
the purposes of Article IX of this Agreement:
DEFINITION FOR THE
PURPOSE OF THE INCOME
TAX

2.3

(a) surface rentals payable pursuant to Article XIII
of this Agreement,

(b) any costs relating to the provision of the security
described in paragraph 6.1.6 of this Agreement
including payments made to the Government
pursuant to such security or otherwise for failure to
incur the minimum exploration expenditures in
accordance with paragraph 6.1 of this Agreement,
and

(c) any interest, fees, duties, taxes and other
financial charges, referred to in paragraph 3.7 of this
Exhibit, relating to loans and credits obtained by the
Contractor to acquire funds for the execution of its
obligations under this Agreement.

For each calendar year, commencing with the
calendar year in which initial commercial
production first occurs, petroleum operations
expenditures which shall be deductible for the
purpose of the calculation of Income Tax payable
shall consist of the sum of:

(1) the current calendar year’s_—_ operating
expenditures incurred, including the current
calendar year’s allowable deductions for depreciation
of capital expenditures determined in accordance
with subparagraphs 1.5.2 of this Exhibit.

Article IIL
Accounting Methods and Principles

Petroleum operations expenditures incurred
hereunder shall be calculated and accounted for in a
manner consistent with the following principles and
definitions and shall include:
LABOUR COSTS

MATERIAL COSTS

3.1

3.2

Costs of salaries and wages of the Contractor’s
employees directly engaged in petroleum operations,
including costs of holidays, vacations, sickness, living
and housing allowances, travel time, bonuses and
other established plans for employee benefits
customarily granted to the Contractor’s employees
and their families in similar ventures,

Costs of materials, equipment, machines, tools and
any other goods of a similar nature used or
consumed in petroleum operations subject to the
following:

(a) Acquisition - the Contractor shall only supply or
purchase materials for use in petroleum operations
that may be used in the foreseeable future. The
accumulation of surplus stocks and inventory shall
be avoided. Inventory levels shall, however, take into
account the time lag for replacement, emergency
needs and similar considerations,

(b) Components of costs - costs of materials
purchased by the Contractor for use in petroleum
operations may include, in addition to the invoice
price (subtracting the discounts given, if any), freight
costs and costs of transportation between the supply
point and delivery point (provided that such costs
are not included in the invoice price), inspection
costs, insurance, custom duties, taxes and other
items that may be charged to imported materials or
to materials purchased in the Belize,

(c) Accounting - such materials costs shall be
charged to the accounting records and books based
on the “First in-First Out” (FIFO) method,

(d) Supply of Materials by Affiliated Companies -
materials supplied by the Contractor’s Affiliated
Companies shall be charged to the accounting
records and books at prices no higher than the prices
comparable material purchased on a competitive
basis from third party suppliers. This criterion shall
apply to both new and used materials,

10
TECHNICAL SERVICE COSTS

INSURANCE AND CLAIMS

3.3

3.4

(e) Inventories - the Contractor shall maintain both
a physical and accounting inventory of all materials
in stock in accordance with generally accepted
practices in the international petroleum industry.
The Contractor shall make a physical inventory of all
such materials at least twice in any Contract Year.
The Government may carry out total or partial
inventories whenever it deems it necessary. The costs
of non capital items purchased for inventory shall be
charged to operating expenditure when issued from
stock for consumption,

The value of technical services costs relating to
Petroleum Operations shall be:

(a) In the case of technical services performed by
third parties directly subcontracted, including
outside consultants, contractors and utilities, the
price paid by the Contractor, provided that such
prices are no higher than the prices charged by other
suppliers for comparable work and services, and

(b) In the case of technical services performed by the
Contractor or its Affiliated Companies, prices which
are no higher than the most favorable prices charged
to other Affiliated Companies of the Contractor and
to third parties for comparable services.

Costs relating to insurance, provided such insurance
is customary, affords prudent protection against risks
and is at a premium no higher than that charged on
a competitive basis by insurance companies which
are not Affiliated Companies of the Contractor. The
proceeds of any insurance or claim shall be credited
against Petroleum Operations Expenditures. Except
in cases where insurance coverage is required
pursuant to Article XXV of this Agreement, if no
insurance is carried for a particular risk, all costs
incurred by the Contractor in settlement of any
related loss, claim, damage or judgment, including
legal services, shall be includable in Petroleum
Operations Expenditures provided that such costs
did not result from the Contractor's gross
negligence.
LEGAL AND 3.5
LITIGATION
COSTS

GENERAL 3.6
ADMINISTRATION

AND SERVICES

OVERHEAD COSTS

Costs and expenses of litigation and legal or related
services necessary or expedient for the protection of
the Contract area. Any damages or compensation
teceived shall be credited against Petroleum
Operations Expenditures. Under no circumstances
may the Contractor’s costs incurred in the course of
arbitration, entered into under Article XXII of this
Agreement, be included in Petroleum Operations
Expenditures,

General services and administrative costs, other than
direct costs, including, but not limited to:

(a) The Contractor’s personnel and services costs,
outside of Belize relating to administration, legal,
accounting, treasury, auditing, taxation, planning,
employee relations, purchasing and other functions
required for Petroleum Operations under this
Agreement, and

(b) Reasonable travel expenses of the Contractor's
personnel in the general and administrative
categories listed in (a) above for the purpose of
inspection and supervision of Petroleum Operations
in Belize shall be allocable to Petroleum Operations
Expenditures according to methods agreed to by the
Contractor and the Government. The methods
agreed shall result from a detailed study and the
methods selected following such study shall be
applied each year consistently unless otherwise
agreed by the parties. In the case of Exploration
Operations, these general administration and
services overhead costs shall not exceed three percent
(3%) of the direct costs incurred in such operations
in each Calendar Year. Following the date of
declaration of Commercial Discovery in the first
Field, the Government and the Contractor shall
agree upon the level of General Administration and
Services Overhead Costs which may be allocable to
Petroleum Operations Expenditures and the
percentage of direct costs ceiling shall be reduced
accordingly.

12
INTEREST, ETC.

OFFICE COSTS, ETC. IN BELIZE

EXAMPLE OF
PRODUCTION
SHARE
CALCULATION

3.7

3.8

3.9

Interest, fees, duties, taxes and other financial
charges relating to loans and credits obtained by the
Contractor to acquire funds for the execution of its
obligations under this Agreement at rates not
exceeding the prevailing commercial rates may be
charged to Petroleum Operations Expenditures.
Details of any financing plan, and amounts thereof,
shall be included in each annual Work Programme
Budget

Staffing and maintenance of the Contractor’s head
office in Belize and other offices in Belize, including
rent, telephone, telex and radio expenses, as well as
the expenses of general facilities such as shore bases,
warehouses, water, power and communications
systems, roads and bridges.

The examples below shows the application of the
scale of Production Sharing for fields producing
360,000 bbls per day on an average in the course of
a quarter.
Example-1 (offshore)

Production Share Table
Daily Average Production Government Share Contractor Share
(bbl/d) (%) (%)
0- 50,000 10 90
50,000 - 150,000 15 85
150,000 - 250,000 20 80
250,000 - 350,000 25 75
350,000 30 70
Gross Value of 360,000 bbl/d @ $20/bbl
$ 7,200,000
100% Recovery of expenses $2,880,000
Balance in dollars $ 4,320,000
Government’s Share of the Balance:
[(50,000 bbls x 10% + 100,000 bbls x 15%
+100,000 bbls x 20% + 100,000 bbls x 25%
+ 10,000 bbls x 30%) / (360,000 bbls)]
x $ 4,320,000 = $ 816,000

Contractor’s Share
$ 4,320,000 - $ 816,000 = $3,504,000

14
Example-2 (onshore)

Producti Tab!
Daily Average Production Government Shore Contractor Share
(bbl/d) (%) (%)
0 - 50,000 10 90
50,000 - 100,000 20 80
100,000 - 150,000 30 70
> 150,000 40 60
Gross Value of 360,000 bbl/d @ $20/bbl
$7,200,000
100% Recovery of Expenses $1,620,000
Balance in dollars $5,580,000

Government’s Share of the Balance:

{(50,000 bbls x 10% + 50,000 bbls x 20% +

50,000 bbls x 30% + 210,000 bbls x 40%)/360,000 bbls)]

x 5,580,000 = $1,767,000
= $3,813,000
